UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of Registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 70 Commerce Center Greenville, South Carolina 29615 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (864) 288-8877 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, No Par Value – 2,919,250 shares as of 08/10/12 INDEX SPAN-AMERICA MEDICAL SYSTEMS, INC. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets – June 30, 2012 and October 1, 2011 3 Consolidated Statements of Income – Three and nine months ended June 30, 2012 and July 2, 2011 4 Consolidated Statements of Cash Flows – Nine months ended June 30, 2012 and July 2, 2011 5 Notes to Consolidated Financial Statements – June 30, 2012 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 21 SIGNATURES 22 OFFICER CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Span-America Medical Systems, Inc. Consolidated Balance Sheets June 30, (Unaudited) October 1, (Note) Assets Current assets: Cash and cash equivalents $ $ Securities available for sale - Note 3 - Accounts receivable, net of allowances of $182,000 (June 30, 2012) and $150,000 (Oct. 1, 2011) Inventories - Note 4 Deferred income taxes Prepaid expenses Total current assets Property and equipment, net - Note 5 Goodwill - Note 2 Other assets - Note 6 $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued and sundry liabilities Total current liabilities Long-term debt - Deferred income taxes Deferred compensation Total long-term liabilities Total liabilities Commitments and contingencies - Note 10 Shareholders' equity Common stock, no par value, 20,000,000 shares authorized; issued and outstanding shares 2,919,250 (June 30, 2012) and 2,794,509 (Oct. 1, 2011) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) - Total shareholders' equity $ $ Note: The Balance Sheet at October 1, 2011 has been derived from the audited financial statements at that date. The accompanying notes are an integral part of these financial statements. 3 Span-America Medical Systems, Inc. Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended June 30, July 2, June 30, July 2, Net sales $ Cost of goods sold Gross profit Selling and marketing expenses Research and development expenses General and administrative expenses Operating income Non-operating income (expense): Other ) ) Interest expense ) - ) - Net non-operating (expense) income ) ) Income before income taxes Provision for income taxes Net income $ Net income per share of common stock - Note 8 Basic $ Diluted Dividends per common share $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 Span-America Medical Systems, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, July 2, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for losses on accounts receivable ) Increase in cash value of life insurance ) ) Deferred compensation ) ) Stock compensation expense Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets Accounts payable and accrued expenses ) ) Net cash provided by operating activities Investing activities: Acquisition of M.C. Healthcare ) - Purchases of marketable securities - ) Proceeds from sale of securities available for sale Purchases of property and equipment ) ) Payments for other assets ) ) Net cash used for investing activities ) ) Financing activities: Proceeds of long-term debt - Repayment of long-term debt ) - Dividends paid ) ) Purchase and retirement of common stock ) Common stock issued upon exercise of options Net cash provided by/used for financing activities ) Effect of exchange rates on cash ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. 5 SPAN-AMERICA MEDICAL SYSTEMS, INC. NOTES TO CONSOLDIATED FINANCIAL STATEMENTS June 30, 2012 1.SIGNIFICANT ACCOUNTING ISSUES We have prepared the accompanying unaudited financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In our opinion, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine-month periods ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending September 29, 2012.For further information, refer to our Annual Report on Form 10-K for the year ended October 1, 2011. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of the Company and Span Medical Products Canada Inc. ("Span-Canada"), its wholly-owned subsidiary.Significant intercompany accounts and transactions have been eliminated. FOREIGN CURRENCY TRANSLATION The assets and liabilities of Span-Canada, operating under the name "M.C. Healthcare Products," which uses the Canadian dollar as its functional currency, are translated into U.S. dollars at the quarter-end exchange rate.Revenues and expenses are translated at weighted average exchange rates.The resulting translation adjustments are recorded as a separate component of shareholders' equity. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS Accounting standards that have been issued or proposed by the Financial Accounting Standards Board (FASB) or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on our financial statements upon adoption. STOCK-BASED COMPENSATION We measure and recognize compensation expense for all stock-based payments at fair value.Stock-based payments include stock option grants.We have granted options to purchase common stock to some of our employees under various plans at prices equal to the market value of the stock on the dates the options were granted. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions for grants made on November 9, 2010 during fiscal year 2011: risk-free interest rate of 2.54%; dividend yield of 2.5%; volatility factor of the expected market price of our common stock of 43.02%; and a weighted average expected life of the option of 9.0 years.No options were granted during the nine months ended June 30, 2012. 6 2.ACQUISITION OF M.C. HEALTHCARE PRODUCTS INC. On December 9, 2011, we acquired, through a new wholly-owned subsidiary, substantially all of the assets of M.C. Healthcare Products Inc. ("MCHP") for approximately $9,800,000, including cash of approximately $7,980,000 at the time of closing and approximately $354,000 post-closing working capital adjustment, paid in January 2012, plus 100,000 shares of Span-America common stock valued at approximately $1,440,000.MCHP manufactures medical bed frames and related products.We funded the acquisition through a combination of cash on hand, proceeds of sale of securities available for sale and proceeds of approximately $6,500,000 from our revolving credit facility.The preliminary allocation of the total consideration to the fair value of the assets acquired and liabilities assumed resulted in accounts receivable of $1,800,000, inventories of $2,200,000, prepaid assets of $50,000, equipment of $300,000, accounts payable and other current liabilities of $1,100,000 and intangibles of $4,000,000.No cash was acquired.The excess of the consideration transferred over the net tangible and intangible assets is reflected as goodwill of $2,500,000.Weare operatingMCHP under the registered business name M.C. Healthcare Products, a division of Span Medical Products Canada Inc. (Span-Canada), which is a newly-formed British Columbia corporation and wholly-owned subsidiary of Span-America Medical Systems, Inc.Span-Canadaoperates the business from MCHP’s 50,000 square foot manufacturing and showroom facility in Beamsville, Ontario under a five-year lease agreement for approximately $260,000 per year, with an option to buy or continue the lease at the end of the lease term.Span-Canada continues to employformer MCHP employees under substantially the same terms and conditions as they were employed by MCHP, with the exception of the president/majority shareholder who retired.MCHP’s manufacturing employees are represented by the Sheet Metal Workers’ International Association, Local Union #540.Span-Canada, by operation of Canadian labor law, assumed MCHP’s responsibilities under its collective agreement with the union and is the successor employer for purposes of that agreement. For the period from December 9, 2011, the date of the acquisition, through June 30, 2012, MCHP contributed net revenues of approximately $8,311,000 and operating income of approximately $1,048,000.These results are included in the Consolidated Financial Statements. If the purchase had occurred on October 2, 2011, pro-forma net revenues of the combined company for the nine months ended June 30, 2012 would have been approximately $60,754,000 and would have resulted in pro-forma net income of approximately $3,825,000 or pro-forma net income per diluted share of $1.30.See Form 8-K/A filed on February 24, 2012 for additional information. The following table is a reconciliation of the carrying amount of goodwill resulting from the M.C. Healthcare asset acquisition at the beginning and ending of the quarter ended June 30, 2012. Goodwill at March 31, 2012 $ Adjustment to record contingent consideration Decrease in foreign currency exchange rate ) Goodwill at June 30, 2012 $ 3. FAIR VALUE OF FINANCIAL INSTRUMENTS The following table summarizes information on the fair value measurement of the Company’s assets as of June 30, 2012 and October 1, 2011, grouped by the categories described by the FASB. Total Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Cash value of life insurance policies: June 30, 2012 $ $ October 1, 2011 $ $ Securities available for sale: October 1, 2011 $ $ 7 Securities available for sale at October 1, 2011 were variable rate demand bonds with contractual maturities ranging from 2018 to 2029.Interest rates on these securities are reset weekly, and the bonds may be liquidated at any time with seven days advance notice.We held no securities at June 30, 2012 because all bonds were liquidated to fund the acquisition described in Note 2.We had no significant unrealized holding gains or losses during the nine months ended June 30, 2012. 8 4.INVENTORIES The components of inventories are as follows: June 30, 2012 Oct. 1, 2011 Raw materials $ $ Work in process - Finished goods Reserve for obsolescence ) ) $ $ 5.PROPERTY AND EQUIPMENT Property and equipment, at cost, is summarized by major classification as follows: June 30, 2012 Oct. 1, 2011 Land $ $ Land improvements Buildings Machinery and equipment Furniture and fixtures Automobiles Less accumulated depreciation $ $ 6.OTHER ASSETS Other assets consist of the following: June 30, 2012 Oct. 1, 2011 Intangible assets, net of accumulatedamortization of $236,257 (June 30, 2012) $ - Patents and trademarks, net of accumulated amortization of $1,691,437 (June 30, 2012)and $1,635,243 (Oct. 1, 2011) $ Cash value of life insurance policies - Note 3 Other $ $ We have recordedintangible assets related to trade names, non-compete agreements and customer relationships, which are being amortized over periods of 2.8 to 11.8 years. 9 7. PRODUCT WARRANTIES We offer warranties of various lengths to our customers, depending on the specific product sold.The warranties require us to repair or replace non-performing products during the warranty period at no cost to the customer.At the time revenue is recognized forproducts covered by warrantieswe record a liability for estimated costs that may be incurred under our warranties.The costs are estimated based on historical experience, any specific warranty problems that have been identified and recovery of secondary warranty cost from component suppliers.The amounts shown below are presented net of any expected cost recovery from suppliers.Although historical warranty costs have been within our expectations, there can be no assurance that future warranty costs will not exceed historical amounts.We regularly evaluate the adequacy of the warranty liability and adjust the balance as necessary. Changes in our product warranty liability for the nine months ended June 30, 2012and July 2, 2011 are as follows: Nine Months Ended June 30, 2012 July 2, 2011 Accrued liability at beginning of period $ $ Decreases/Increases in reserve ) Increase in reserve as result of MCHP asset acquisition - Expenses ) ) Accrued liability at end of period $ $ 8. EARNINGS PER COMMON SHARE The following table sets forth the computation of basic and diluted earnings per share. Three Months Ended Nine Months Ended June 30, 2012 July 2, 2011 June 30, 2012 July 2, 2011 Numerator for basic and diluted earnings per share: Net income $ Denominator: Denominator for basic earnings per share: Weighted average shares Effect of dilutive securities: Employee stock options and restricted stock Denominator for diluted earnings per share: Adjusted weighted average shares and assumed conversions Net income per common share: Basic $ Diluted $ 10 9.OPERATIONS AND INDUSTRY SEGMENTS For management and reporting purposes, we divide our business into two segments: medical and custom products.This industry segment information corresponds to the markets in the United States and Canada for which we manufacture and distribute our various products. As described in Note 2, on December 9, 2011, we acquired substantially all of the assets of M.C. Healthcare Products Inc. (MCHP).MCHP manufactures and markets medical bed frames and related products.M.C. Healthcare's operations are reported as part of our medical segment for the period from December 9, 2011 through June 30, 2012. The following table summarizes certain information on industry segments: Three Months Ended Nine Months Ended June 30, 2012 July 2, 2011 June 30, 2012 July 2, 2011 Net sales: Medical $ Custom products Total $ Operating profit: Medical $ Custom products Total Corporate expense ) Other ) ) Income before income taxes $ Total sales by industry segment include sales to unaffiliated customers, as reported in our statements of income.In calculating operating profit, non-allocable general corporate expenses, interest expense, other income, and income taxes are not included, but certain corporate operating expenses incurred for the benefit of all segments are included on an allocated basis. 10.COMMITMENTS AND CONTINGENCIES From time to time, we are named as defendants in legal actions involving claims arising in the normal course of business.We believe that, as a result of legal defenses and insurance arrangements,none of these actions should have a material adverse effect on our operations or financial condition. 11 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The statements contained in this Quarterly Report that are not historical facts are forward-looking statements that involve risks and uncertainties.We wish to caution the reader that these forward-looking statements, such as our expectations for future sales levels or future expense changes compared with previous periods, are only predictions.These forward-looking statements may be generally identified by the use of forward-looking words and phrases such as “will,” “intends,” “may,” “believes,” “anticipates,” “should” and “expects,” and are based on our current expectations or beliefs concerning future events that involve risks and uncertainties.Actual events or results may differ materially as a result of risks and uncertainties facing our Company as described in “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended October 1, 2011, other risks referenced in our Securities and Exchange Commission filings, or other unanticipated risks.We disclaim any obligation to update publicly any forward-looking statement, whether as a result of new information, future events or otherwise. RESULTS OF OPERATIONS Overview Sales for the third quarter of fiscal 2012 rose by 24% to $16.9 million compared with $13.7 million in the third quarter of last fiscal year.Net income for the quarter declined 27% to $743,000, or $0.25 per diluted share, compared with $1.0 million, or $0.36 per diluted share, in the third quarter of fiscal 2011.The increase in third quarter sales was primarily due to our acquisition of the assets ofM.C. Healthcare Products Inc. as further described below.The decline in third quarter net income was due mainly to foam raw material price increases whichcould not be fully passed along to customers during the quarter. On December 9, 2011, we acquired substantially all the assets of M.C. Healthcare Products Inc. (“MCHP”).MCHP, located in Beamsville, Ontario, Canada, was a privately-owned manufacturer and marketer of medical bed frames and related products for the long-term care market.For their pre-aquisition fiscal year ended July 31, 2011, MCHP reported sales of CDN $12.2 million and operating profit of CDN $170,000, which includes non-recurring and owner-related expenses of CDN $1.5 million and CDN $84,000 in depreciation and amortization. The total purchase price of the MCHP assets was approximately $9.8 million, which included $7.98 million in cash and 100,000 shares of Span-America common stock paid at closing, plus $354,000 paid in January 2012 for a final working capital adjustment.The 100,000 shares of Span-America common stock were valued at $1.44 million based on the average of the high and low sales prices on December 8, 2011.We funded the asset acquisition through a combination of cash on hand, proceeds from the liquidation of our securities available for sale and $6.5 million from our revolving credit facility.The tangible assets purchased consisted primarily of accounts receivable, inventory and manufacturing equipment.Liabilities assumed consisted of accounts payable and accruals incurred in the ordinary course of business.The transaction resulted in goodwill of approximately $2.5 million and other intangible assets of approximately $4.0 million.Span-America is operating MCHP under the registered business name M.C. Healthcare Products, a division of Span Medical Products Canada Inc. (which we refer to as “Span-Canada”), which is a newly-formed British Columbia corporation and wholly-owned subsidiary of Span-America.For reporting and management purposes, financial results for MCHP became part of our existing medical segment as of the acquisition date, December 9, 2011. 12 Net sales for the first nine months of fiscal 2012 rose 50% to $58.4 million compared with $38.9 million in the same period last fiscal year.Net income increased by 32% during the first nine months of fiscal 2012 to $3.7 million, or $1.26 per diluted share, compared with $2.8 million, or $0.98 per diluted share, in the same period last fiscal year.The year-to-date sales and earnings increases were the result of the MCHP asset acquisition and higher sales volumes in both the medical and custom products segments.The sales increase in the medical segment came primarily from the acquisition of MCHP's assets.In the custom products segment, the sales increase cameprimarily from two special promotions of consumer bedding products, one in the first quarter of fiscal 2012 and another in the second quarter of fiscal 2012. Sales In the medical segment, which includes MCHP, sales for the third quarter of fiscal 2012 increased 31% to $11.6 million compared with $8.8 million in the third quarter of last fiscal year.Medical sales represented 69% of total company sales in the third quarter of fiscal 2012 and 65% in the third quarter of fiscal 2011.Total medical sales for the third quarter consisted of $2.3 million ofMCHP sales and $9.3 million in sales of Span-America’s pressure management and related products.Sales of Span-America’s pressure management and related medical products rose 5% during the third quarter of fiscal 2012 compared with the third quarter of last fiscal year. Sales of therapeutic support surfaces, our largest overall medical product line within the pressure management group, increased 10% to $6.1 million in the third quarter of fiscal 2012 from $5.5million in the third quarter last fiscal year.The increase in sales of therapeutic support surfaces was mainly the result of strong growth from our new PressureGuard® Custom Care® product line that was introduced in early fiscal 2011.The growth in sales of these new products was partly offset by a decrease in sales of our other powered therapeutic support surface product lines due to reduced Medicare funding in the long-term care market and the related shift in customer demand toward lower cost alternatives for capital purchases. Although patient positioner sales increased by 3% during the quarter, sales comparisons among the other medical product lines were generally down during the third quarter of fiscal 2012 compared with the third quarter of fiscal 2011.Sales of Risk Manager® bedside safety products decreased 8% compared with last fiscal year’s third quarter.Sales of Selan® skin care products decreased by 1%, sales of mattress overlays were down by 3%, and sales of seating products were down by 9% during the third quarter of fiscal 2012 compared with the third quarter of fiscal 2011. For the first nine months of fiscal 2012, medical sales, including MCHP, increased 35% to $34.8 million compared with $25.8 million in the first nine months of fiscal 2011.Year-to-date medical sales included MCHP sales of $8.3 million and Span-America medical sales of $26.5 million.Sales of Span-America’s medical products other than the MCHP product linesincreased 3% during the first nine months of fiscal 2012 compared with the same period last fiscal year. 13 Sales of therapeutic support surfaces rose by 6% to $16.6 million during the first nine months of fiscal 2012 compared with $15.6 million in the first nine months of last fiscal year.Sales of Risk Manager® bedside safety products and seating products were down by 8% and 4%, respectively, for the first nine months of fiscal 2012 compared with the same period last fiscal year.Compared to the first nine months of last fiscal year, year-to-date sales of medical mattress overlays decreased by 4%, and year-to-date sales ofSelan skin care products increased 5%.Patient positioner sales decreased by 1% for the first nine months of fiscal 2012 compared with the same period last fiscal year. In the custom products segment, sales increased 9.5% to $5.32 million in the third quarter of 2012 compared with $4.86 million in the third quarter of last fiscal year.The custom products segment consists of consumer and industrial product lines.The increase in custom products sales came from our consumer bedding product lines where sales rose 9% in the third quarter of this fiscal year to $4.40 million compared with $4.03 million in the third quarter of last fiscal year.The increase in consumer sales was the result of increased demand from existing retail customers, driven by product design enhancements as well as back-to-school promotional shipments in June.Our Internet consumer bedding sales also continue to grow, increasing 47% in the third quarter of fiscal 2012 compared with the same quarter of fiscal 2011. Industrial sales, which make up the other part of the custom products segment, increased 11% to $919,000 compared with $825,000 in the third quarter of last fiscal year.This increase was due to higher demand primarily from customers in the specialty packaging and automotive industries. Sales in the custom products segment for the first nine months of fiscal 2012 increased 80% to $23.6 million compared with $13.1 million for the first nine months of fiscal 2011.Consumer sales for the firstnine months of fiscal 2012increased 92% to $20.8 million compared with $10.8 million in the first nine months of fiscal 2011.The large increase in consumer sales was the result of two special sales promotions in the retail market, one in the first quarter of fiscal 2012 and one in the second quarter of fiscal 2012.In the other part of the custom products segment, industrial sales for the first nine monthsof fiscal 2012increased 21% to $2.7 million compared with the same period last fiscal year. Gross Profit Gross profit for the third quarter of fiscal 2012 increased 9% to $5.1 million compared with $4.7 million in the third quarter last fiscal year due to increased sales volume in the medical and custom products segments.Our gross margin percentage declined to 30.4% in the third quarter of fiscal 2012 compared with 34.5% in the third quarter last fiscal year.Our gross profit margin declined due to higher foam raw material prices in both the medical and custom products segments. 14 Gross profit for the nine months ended June 30, 2012 increased 29% to $17.4 million compared with $13.5 million in the same period of last fiscal year.The large increase in gross profit was primarily the result of the asset acquisition of MCHP and two special sales promotions of our consumer products in the retail market.Our gross margin percentage declined to 29.8% for thefirst nine months offiscal 2012 compared with 34.7% in the same period of fiscal 2011 due to a shift in sales mix toward the lower-margin custom products segment, higher foam raw material costs beginning in the third quarter of fiscal 2012 and a less profitable sales mix within the medical segment.Custom products sales represented 40% of total sales for the nine months ended June 30, 2012 compared with 34% of total sales for the nine months ended July 2, 2011. Selling, Research & Development and Administrative Expenses Compared with the third quarter of fiscal 2011, selling and marketing expenses increased 18% to $2.7 million in the third quarter of fiscal 2012.For the first nine months of fiscal 2012, selling and marketing expenses increased 18% to $7.7 million compared with the same period last fiscal year. The third quarter and year-to-date expense increases were due to the addition of MCHP’s sales and marketing activities as well as higher shipping costs. In spite of the increases in expense levels, total selling, R&D and administrative expenses declined as a percentage of sales to 20.2% in the first nine months of fiscal 2012 compared with 24.0% in the same period last year because total revenues grew at a faster rate than expenses during this period. Research and development ("R&D") expenses rose 72% to $279,000 for the third quarter of fiscal 2012 compared with $162,000 in the third quarter of fiscal 2011 primarily due to the addition ofMCHP's R&D projects and increased product development efforts for other medical products.For the first nine months of fiscal 2012, research and development expenses increased 57% to $780,000 compared with the first nine months of last fiscal year for the same reasons. General and administrative expenses rose by 38% to $1.1 million in the third quarter of fiscal 2012 compared with $773,000 in the third quarter of last fiscal year.The increase was largely due to the addition ofMCHP'sadministrative expenses, including $102,000 of acquisition-related intangibles amortization expense.For thefirst ninemonths offiscal 2012, administrative expenses increased 45% to $3.3 million compared with $2.3 million in the first nine months of last fiscal year.This increase was also a result of the addition of MCHP as well as non-recurring, acquisition-related expenses of $314,000, or $.07 per diluted share after taxes, for the nine months ended June 30, 2012. Operating Income Operating income for the third quarter of fiscal 2012 decreased 25% to $1.1 million compared with $1.5 million in thethird quarter last fiscal year.This decline was primarily the result of foam raw material price increases.Operating income for the nine months ended June 30, 2012 increased 33% to $5.5 million compared with $4.2 million in thesame period of last fiscal year.The increase in operating income for the year-to-date period was the result of higher sales volume in both the medical and custom products segments as a result of theMCHP asset acquisition and two special, limited-time consumer products promotions. 15 Non-Operating Income and Expenses We incurred net non-operating expense of $22,000 in the third quarter of fiscal 2012 compared with net non-operating income of $5,000 in the third quarter of last fiscal year.We incurred net non-operating expense of $47,000 for the first nine months of fiscal 2012 compared with net non-operating income of $14,000 in the same period of fiscal 2011.The $62,000 change from income to expense in the year-to-date period was caused by an $11,000 reduction in investment income, the addition of $13,000 in interest expense and a $38,000 foreign currency exchange loss related to the December 2011 asset acquisition of MCHP. See "Foreign Currency Exchange" below for more information. Net Income and Dividends Net income decreased 27% during the third quarter of fiscal 2012 to $743,000, or $0.25 per diluted share, compared with $1.0 million, or $0.36 per diluted share, in the same quarter of last fiscal year.The decrease in earnings for the third quarter was caused by increases in raw material prices which we were unable to fully recover during the quarter.Net income for the first nine months of fiscal 2012 increased 32% to $3.7 million, or $1.26 per diluted share, compared with $2.8 million, or $0.98 per diluted share, in the first nine months of fiscal 2011.The increase in earnings for the year-to-date period was caused by the addition ofMCHP and the significant increase in sales volume in the custom products segment. During the first nine months of fiscal 2012, we paid dividends of $994,000, or 27% of net income.These payments represented two quarterly dividends of $0.11 per share and one quarterly dividendof $0.125 per share.During the first nine months of fiscal 2011, we paid dividends of $859,000, or 31% of net income.These payments represented two quarterly dividends of $0.10 per share and one quarterly dividend of $0.11 per share. Outlook We expect sales and earnings for the final quarter of fiscal 2012 to be higher than those of the same period in fiscal 2011. LIQUIDITY AND CAPITAL RESOURCES Cash provided by operations during the first nine months of fiscal 2012 increased by 100% to ­$5.6 millioncompared with $2.8 million in the same period of last fiscal year.The increase in operating cash flow during the first nine months was caused primarily by higher earnings during the period and a $2.0 million decrease in custom products inventory related to a limited-time sales promotion in the first quarter of fiscal 2012.These positive factors affecting cash flow were partly offset by an increase in accounts receivable related to higher custom products andMCHP sales volume in the third quarter of fiscal 2012.Major uses of cash provided by operations during the nine months ended June 30, 2012 were the purchase of the assets ofMCHP for cash at closing of $8.3 million, payment of dividends of $994,000 and the purchase of other property and equipment of $628,000. Working capital decreased by $1.4 million, or 9%, to $14.0 million at the end of the third quarter of fiscal 2012 compared with $15.3 million at the end of last fiscal year.The decrease in working capital resulted from the liquidation of securities available for sale to fund the asset acquisition ofMCHP and the increase in accrued income tax and incentive compensation during fiscal 2012.The current ratio at June 30, 2012 decreased to 3.2 from 3.7 at fiscal year-end 2011. 16 Accounts receivable, net of allowances, increased 44%, or $2.8 million, to $9.2 million at the end of the third quarter of fiscal 2012 compared with $6.4 million at fiscal year-end 2011.Approximately $1.8 million of the total $2.8 million increase came from accounts receivable purchased as part of theMCHP asset acquisition.All of our accounts receivable are unsecured. Inventories decreased by less than 1%, to $7.6 million at the end of the third quarter of fiscal 2012 compared with fiscal year-end 2011.The net inventory decrease consisted of the addition of MCHP inventory of approximately $2.0 million combined with a similar reduction in Span-America’s inventory.The reduction of Span-America inventory occurred mainly in the category of consumer products and was related to inventory already produced at October 1, 2011 fora special sales promotion. The increase in the inventory reserve shown in Note 4 was primarily the result of the MCHP asset acquisition.We expect inventory levels to increase during the fourth quarter of fiscal 2012 primarily in the custom products segment. Prepaid expenses decreased 22% to $234,000 at June 30, 2012 compared to the end of fiscal 2011. Compared with the end of fiscal 2011, net property and equipment increased by $346,000, or 7%, to $5.5 million at the end of the third quarter of fiscal 2012.The increase was made up of $300,000 in equipment purchased as part of the MCHP asset acquisition, $628,000 in other equipment purchases not related to the acquisition and $581,000 in depreciation expense. We acquired substantially all the assets of MCHP, a privately-owned manufacturer and marketer of medical bed frames and related products, on December 9, 2011.The purchase price was approximately $9.8 million.The transaction resulted in additional goodwill of approximately $2.5 million and other intangible assets of $4.0 million. Other assets increased 144%, or $3.8 million, to $6.4 million compared with $2.6 million at fiscal year-end mainly as a result of the addition of approximately $4.0 million in intangible assets associated with the MCHP assetacquisition.The acquisition-related intangible assets included in other assets were made up of trade names, non-compete agreements and customer relationships. Our accounts payable rose 3%, to $3.3 million, as of June 30, 2012 compared with fiscal year-end 2011.This balance includes approximately $358,000 in accounts payable of MCHP as of June 30, 2012, offset by a reduction in accounts payable paid in the normal course of business during the third quarter. 17 Accrued and sundry liabilities increased by $620,000, or 26%, to $3.0 million compared with $2.4 million at fiscal year-end 2011.The change was primarily due to an increase in income taxes payable and accrued incentive compensation during the third quarter of fiscal 2012. In connection with our acquisition of the assets of MCHP, we borrowed $6.5 million under our revolving credit agreement in early December 2011.From mid-December 2011 through June 30, 2012, we borrowed an additional $2.8 million primarily for working capital needs related to the two consumer sales promotions that took place in the first and second quarters of fiscal 2012 and theunusually high second-quarter M.C. Healthcare sales.We repaid $8.3 million prior to June 30, 2012, leaving a balance of $1.0 million outstanding under our revolving credit facility at that date. On December 9, 2011 we amended and restated our revolving credit agreement in connection with the acquisition of the assets of MCHP.The maximum principal amount we can borrow at any one time under the credit agreement was $13 million from December 9, 2011 to March 30, 2012 with a step down to $10 million beginning March 31, 2012 through the maturity date.The maturity date was extended to April 30, 2015.The credit agreement is unsecured and accrues interest at a variable rate equal to 30-day LIBOR plus a margin ranging from 85 to 165 basis points depending on our leverage ratio (as defined in the credit agreement).The interest rate, including the margin, at June 30, 2012 was 1.08875%.Interest-only payments are required monthly.Beginning April 1, 2012 there is an unused line fee associated with the revolver of 25 basis points annually on any unused availability above $5.0 million, payable quarterly.The credit agreement is unsecured; however, we have pledged to grant the bank a security interest in our accounts, instruments, and chattel paper upon its requestif anevent of a default (as defined in the credit agreement) occurs.Our obligations under the credit agreement are guaranteed by our new, wholly-owned subsidiary Span Medical Products Canada Inc. The credit agreement includes financial covenants relating to tangible net worth and leverage ratios, and restricts mergers and acquisitions, assets sales, indebtedness, liens and capital expenditures.The credit agreement also restricts dividends and stock repurchases during any fiscal year to an aggregate amount of no more than 50% of the sum of (i) our income from continuing operations for that fiscal year plus (ii) the absolute value of any aggregate after-tax, non-cash and extraordinary losses for that fiscal year.As an exception to the restriction above, we may pay a regular quarterly dividend in an amount no greater than the previous quarter’s regular dividend so long as we remain in compliance with the financial covenants after giving effect to the payment of the dividend.Also, our new subsidiary is not restricted in its ability to pay dividends or make distributions to us.Violationof loan covenants, among other things,could resultin theacceleration of the term of the credit agreement. In November 2007, we announced a program to repurchase up to 138,772 shares of our outstanding common stock.In February 2009,our Board of Directors expanded the repurchase program by 100,000 shares, bringing the total number of authorized shares to 238,772.We did not repurchase anyshares of our outstanding common stock during the third quarter of fiscal 2012.We maycontinue to repurchase our stock from time to time in the open market or in private transactions, depending on market and Company conditions.Considering prior repurchases, we are still authorized to repurchase 95,903 shares under the program.The stock repurchase program, however, may be suspended or discontinued atanytime. 18 We believe that funds on hand, funds generated from operations and funds available under our revolving credit facility are adequate to finance normal operations and planned capital expenditures during fiscal 2012 and for the foreseeable future. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements. IMPACT OF INFLATION Based on current conditions in the markets for our primary raw materials, we expect inflation to be a moderate factor for our operations during the final quarter of fiscal 2012. In April 2012, our cost of foam rose between 10% and 18%, depending on the type of foam.We are currently taking various actions to mitigate the effect of the cost increases.However, we can give no assurance that we will be able to fully offset these cost increases, and the failure to do so could negatively affect our profitability.We expect that our margins will continue to be pressured by the current level of foam raw material costs.However, we believe our fourth fiscalquarter margins will improve over third fiscalquarter levels as a result of pricing and production changes that began to take effect late in the thirdquarter of fiscal 2012. The cost of polyurethane foam, our primary raw material, is indirectly influenced by oil prices.However, other market factors also affect foam prices, including the available supply of component chemicals, demand for related products from domestic and international manufacturers, competition among domestic suppliers, our purchase volumes and regulatory requirements.Consequently, it is difficult for us to accurately predict the impact that future inflation and other factors might have on the cost of polyurethane foam, our largest-volume raw material. FOREIGN CURRENCY EXCHANGE Span-Canada, operating under the name “M.C. Healthcare Products,” uses the Canadian dollar as its functional currency.We are subject to exchange rate fluctuations which vary based on transaction volume and currency market conditions. These exchange rate fluctuations will cause foreign exchange gains and losses, which could be material to our results of operations, depending on currency market conditions and the timing and levels of our business activities in the U.S. and Canada. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are exposed to financial market risk primarily in two areas: cash value of life insurance and our credit facility.As of June 30, 2012, our other assets included $2.1 million in cash value of life insurance, which is subject to market risk related to equity pricing and interest rate changes.The cash value is generated from life insurance policies that are being used as the funding vehicle for a retirement program for Span-America’s founder and former chairman.The cash value is invested in a combination of fixed income life insurance contracts and a portfolio of mutual funds managed by an insurance company.The fixed income contracts are similar to fixed income bond funds and are therefore subject to stock market, company and interest rate risk.The mutual fund portfolios invest in common stocks and bonds in accordance with their individual investment objectives.These portfolios are exposed to stock market and interest rate risk similar to comparable mutual funds.We believe that substantial fluctuations in equity markets and interest rates and the resulting changes in cash value of life insurance would not have a material adverse effect on our financial position.During the nine months ended June 30, 2012, cash value of life insurance increased by 8%, creating non-cash, after-tax income of approximately $141,000. 19 Our credit facility accrues interest at a variable rate equal to 30-day LIBOR plus a margin ranging from 85 to 165 basis points depending on our then-applicable leverage ratio (as defined in the credit agreement).The interest rate, including the margin, at June 30, 2012 was 1.08875%.Interest is payable monthly.Beginning April 1, 2012, there is an unused commitment fee of 25 basis points associated with the line of credit on any unused availability over $5.0 million.An increase in interest rates would have a negative impact on our financial condition and earnings to the extent that we have outstanding borrowings under the facility.The degree of impact would vary depending on the level of borrowings.Using our level of long-term debt at June 30, 2012 of $1.0 million, and assuming a constant level of debt for the entire year, a 100 basis point increase in the interest rate on the outstanding loan balance would increase our interest expense by approximately $10,000 per year. ITEM 4.CONTROLS AND PROCEDURES Under the supervision and with the participation of the Company’s management, including the Chief Executive Officer and Chief Financial Officer, the Company has evaluated the effectiveness of the design and operation of its disclosure controls and procedures as of June 30, 2012, and, based on their evaluation, the Company’s Chief Executive Officer and Chief Financial Officer have concluded that these controls and procedures were effective as of June 30, 2012.Except for the integration of MCHP discussed below, there were no changes in the Company’s internal control over financial reporting during our fiscal quarter ended June 30, 2012 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Disclosure controls and procedures are the Company’s controls and other procedures that are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. We did not make any changes in Span-America’s internal controls over financial reporting during the third quarter of fiscal 2012 that have materially affected or are reasonably likely to materially affect Span-America’s internal control over financial reporting; however, our newly-formed, wholly-owned subsidiary, Span-Canada acquired substantially all the assets of MCHP on December 9, 2011.We have reviewed and evaluated MCHP’s system of internal control over financial reporting and have determined that the acquisition is not reasonably likely to materially affect Span-America’s internal control over financial reporting.We are in the process of integrating the internal controls of Span-Canada’s MCHP business with those of Span-America.Immediately after the acquisition, we made several changes to improve MCHP’s internal control processes, including but not limited to implementing segregation of both its financial and accounting duties, preparing reconciliations of its bank statements in the Span-America accounting department, requiring two-person approval for electronic funds transfers and implementing detailed reviews of its financial statements in the Span-America accounting department. 20 PART II.OTHER INFORMATION ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ISSUER PURCHASES OF EQUITY SECURITIES We did not purchase any of our equity securities during the fiscal quarter ended June 30, 2012.In November 2007,our Board of Directors authorized the Company to repurchase up to 138,772 shares of our common stock.In February 2009,our Board of Directors expanded the repurchase program by 100,000 shares, bringing the total number of authorized shares to 238,772.We have repurchased 142,869 shares to date, and we may yet repurchase an additional 95,903 shares.The repurchaseprogram may be suspended or discontinued at any time. Our credit facility restricts dividends and stock repurchases.See the description of these restrictions under Part I - Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations - Liquidity and Capital Resources, which description is incorporated herein by reference. ITEM 6.EXHIBITS Chief Executive Officer certification pursuant to Section 302 of the Sarbanes-Oxley Act. Chief Financial Officer certification pursuant to Section 302 of the Sarbanes-Oxley Act. Chief Executive Officer certification pursuant to Section 906 of the Sarbanes-Oxley Act. Chief Financial Officer certification pursuant to Section 906 of the Sarbanes-Oxley Act. 101.INS*XBRL Instance 101.SCH*XBRL Taxonomy Extension Schema 101.CAL*XBRL Taxonomy Extension Calculation 101.DEF*XBRL Taxonomy Extension Definition 101.LAB*XBRL Taxonomy Extension Labels 101.PRE*XBRL Taxonomy Extension Presentation * XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SPAN-AMERICA MEDICAL SYSTEMS, INC. /s/Richard C. Coggins Richard C. Coggins Chief Financial Officer /s/James D. Ferguson James D. Ferguson President and Chief Executive Officer DATE:August 14, 2012 22
